WINCH, J.
Plaintiffs in error are the mayor of Akron, its chief of police and the keeper of the city prison, against whom defendant in error recovered a judgment for false imprisonment, from which judgment, error is prosecuted to this court, the only error relied upon being that the petition does not state a cause of action.
It appears that Iler was arrested for cutting with intent to wound and taken before the mayor for examination. The mayor continued the hearing for seven days, and verbally ordered Iler confined in the city prison unti] the hearing, but made out no mittimus or other order for his detention therein. The chief of police ordered the prison keeper to carry out the order of the mayor, and Iler was confined for five days, until he was released on a writ of habeas corpus.
He claims that his confinement was unlawful and in violation of Rev. Stat. 7143 (Lan. 10896), in two respects: First, because he was committed and confined for more than four days; and, second, because he was detained in a place other than the jail of the county, to wit, tin-city prison, without the written order of the mayor, designating that, place of confinement.
It must be conceded that for these reasons the confinement of Iler was unlawful; and it must be further conceded that all three of the plaintiffs in error were concerned in the false imprisonment and all equally liable to respond in damages therefor, under the decision in the case of Leger v. Warren, 62 Ohio St. 500 [57 N. E. Rep. 506; 78 Am. St. Rep. 738], unless the mayor’alone may shield himself from liability by a claim which he makes that he erred only in the exercise of judicial functions, for which he is not answerable. This claim made on behalf of the mayor is not an open question in. Ohio. The mayor’s court is one of inferior jurisdiction, and the mayor must keep within his jurisdiction at his peril. Truesdell v. Combs, 33 Ohio St. 186; Truman v. Walton, 59 Ohio St. 517, 529, 530 [53 N. E. Rep. 57].
Judgment affirmed.
Marvin and Henry, JJ., concur.